DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 11-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a multi-level receiver including a plurality of sense amplifiers receiving a multi-level signal having M levels (where M is a natural number, higher than 2) from an external controller, and a decoder decoding an output of the sense amplifiers; and a clock controller configured to generate a plurality of clock signals and input the clock signals to the plurality of sense amplifiers, respectively, and individually adjust a phase of each of the clock signals using the output of the plurality of sense amplifiers, when the multi-level receiver receives a test data pattern from the external controller during a refresh operation on the memory cells, and a combination of other limitations in the independent claims.
Independent claim 18 comprises similar allowable content as that of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Patent 6169504), hereinafter as Park, in view of Lee
Regarding claim 1, Park teaches a semiconductor device, comprising: 
a multi-level receiver including N sense amplifiers (Fig 3, elements 300s, example when 3 sense/comparators) and a decoder (Fig 3, decoder 500) decoding an output of the N sense amplifiers, each of the N sense amplifiers receiving a multi-level signal having M levels (Fig 3, example 2 bits (M)4 level, N+1 bit is a flag bit) and a reference signal (Fig 3, VRi) where M is a natural number, higher than 2, and where N is a natural number, lower than M (Fig 3, when M=4 levels for N=3 sense amplifiers); 
a clock controller (Fig 3, a second of control logic 200) configured to generate N clock signals using the reference clock signal, input the N clock signals to the N sense amplifiers, respectively, and individually determine a phase of each of the N clock signals using the output of the N sense amplifiers (Fig 3).
But not a clock buffer in clock control circuit nor clock control circuit output clock signals as an input to a sense amplifier,
Lee teaches a clock buffer in clock control circuit (Fig 5, clock buffer 520), and clock control circuit output clock signals as an input to a sense amplifier (Fig 5, DCLKi to somparator/sa 508, 510…).
Since Lee and Park are both from the same field of micro electronics, the purpose disclosed by Lee would have been recognized in the pertinent art of Park. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use clock buffer and/or clock signals as in Lee into the device of Park for the purpose of controlling interface between the units. 
Regarding claim 2, Park teaches the N sense amplifiers comprise a first sense amplifier and a second sense amplifier, and the first sense amplifier receives a first reference signal, and the second sense amplifier receives a second reference signal, different from the first reference signal, and the N clock signals comprise a first clock signal input to the first sense amplifier and a second clock signal input to the second sense amplifier, a phase of the first clock signal is different from a phase of the second clock signal (Fig 3, VR1 VR2, and ph1 ph2).
Regarding claim 8, Park teaches M is a power of 2, and N is equal to M-1 (Fig 3, example M=22=4, and N=3 sense amps).
Regarding claim 9, Park teaches a reference signal input to each of the N sense amplifiers has a level, different from the M levels (Fig 3, VR1-3).
Regarding claim 10, Park teaches  clock controller sequentially determines the phase of each of the N clock signals (Fig 4, ph1 and ph2 have different phase).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827